PER CURIAM.
Upon review of the record on appeal and after consideration of the briefs and oral argument of counsel for the respective parties, we determine that the evidence presented by the state was not sufficient to support á finding that appellant was in possession of a concealed firearm. Therefore, the trial court erred in denying appellant’s motion for a judgment of acquittal.
Accordingly, the order adjudging appellant a delinquent child is reversed, and the cause is remanded with directions to dismiss the complaint and discharge the appellant, D. O. C., a child.
CROSS and MAGER, JJ., and FERRIS, JOHN G., Associate Judge, concur.